 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDRuby Company,d/b/a Shelley Processing Company 1and'American Federation of Grain Millers,AFL-CIO,Petitioner.Case No. 19-RC-2566. 'September 22, 1960DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National Labor-Relations Act, a hearing 2 was held before Dan Boyd, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of-the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Sections-9(c) (1) and2(6) and (7) of the Act.4.The Employer is engaged in a potato processing operation at its.Burley, Idaho, location.The Petitioner seeks a unit of all productionand maintenance employees, including laboratory and technical em-ployees.General Teamsters, Warehousemen & Helpers Local UnionNo. 483, which intervened on the basis of a contractual interest,3 hasrepresented a production and maintenance unit excluding the labora-tory and technical employees.The Employer and Intervenor contendthat the existing contractual unit is appropriate, and the Employer-further contends that the laboratory employees are engaged in secretand confidential work.The record indicates that the Employer employs approximately18 laboratory and technical employees on a three-shift basis whenit is in full, operation, which number decreases to 2 employees duringthe summer months.These employees make various tests on the,Employer's product for flavor, consistency, blue value, sulphide, etc.The tests are routine in nature, and the procedures are set forth ina manual provided by the Employer. No technical or formal trainingrequirements are necessary for this classification.The Employer con-ducts its own training program of approximately 1 week's duration1The name of the Employerappearsas amended at the hearing.No. 19-RC-2503.We hereby sever these cases for decisional purposes3 The contract was not urgedas a bar.129 NLRB No. 15. SHELLEY PROCESSING COMPANY111to train these employees, who are transferred and promoted from,among production employees.In these circumstances, we find that the laboratory and technicalemployees are not employed in a confidential capacity,4 are not techni-cal employees, and have substantially the same interests as the pro-duction and maintenance employees.' In view of their prior exclusionfrom the overall unit, under Board policy they are entitled to a sepa-rate vote as to whether they wish to be included in such unit. In theevent they do not vote to be merged with the existing unit and, inaddition, the existing unit votes for representation, the laboratoryand technical employees may also constitute a separate residual unitof rank-and-file employees.Accordingly, we shall direct separateelections in the two voting groups of employees at the Employer'sBurley, Idaho, plant, as described below, excluding from each votinggroup professional, office clerical, and temporary construction em-ployees,' guards, and supervisors as defined in the Act :Voting group 1-All production and maintenance employees, ex-cluding the employees in voting group 2.Voting group 2-All laboratory and technical employees, excludingall employees in voting group 1.If a majority of employees in each voting group vote for Petitioner,both groups shall be merged into a single overall unit, which unit wefind appropriate in the circumstances. If a majority of the employeesin the existing unit vote either for Intervenor or Petitioner and amajority in the unrepresented group reject the Petitioner, we findthat the employees in the existing unit constitute an appropriateunit.If, however, a majority in the existing unit vote for Intervenor,and a majority in the unrepresented group vote for Petitioner, wefind that each group is a separate appropriate unit. If a majorityof the employees in the existing unit vote for no union, the employeesin both voting groups shall remain unrepresented regardless of the,vote in the currently unrepresented group.The Regional Director,is instructed to issue a certification or certifications as decided by theresults of the elections?5.The Employer's Burley operation is characterized by peakperiods of employment; at the time of the hearing 2 out of a peakforce of 18 laboratory and technical employees were working, andthe Employer's plant was not in operation. In agreement with the,parties, Nye shall in accordance with our usual practice in seasonal in-4Hvron Portland Cement Co ,112 NLRB 1465, footnote 1"Albert Lea Cooperative Creamery its4ocbation.119 NLRB 817, 823.We find,in agreement with the parties, that as there are no temporary constructionemployees currently employed,and the Employer utilizes production employees and inde-pendent contractors to perform such work, this classification is prnnerly excluded7Waikiki Biltmnore Inc, d/b/a The Waikiki Biltmore Hotel,127 NLRB 82;Cook Paintand Varnish Company,127 NLRB 1098. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDdustries, direct that an election be held at or about the peak of theseason,. on a date to be determined by the Regional Director, amongthe employees in the appropriate voting groups who are employedduring the payroll period immediately preceding the date of theissuance of notice of election by the Regional Director.[Text of Direction of Elections omitted from publication.]Dickten&Masch Mfg. CompanyandTool and Die MakersLodge No. 78, International Association of Machinists, AFL-CIO.Cases Nos. 13-CA-0867 and 13-CA-3120. September 29,1960DECISION AND ORDEROn December 22,1959, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report, the excep-tions and the brief, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations with the modifications and addi-tions hereinafter indicated.We find, in agreement with the Trial Examiner, that since May 29,1958, the Respondent has refused to bargain in good faith with theUnion as the certified bargaining representative for an appropriateunit consisting of toolroom employees, in violation of Section 8(a) (5)and (1) of the National Labor Relations Act. Specifically, the Re-spondent violated Section 8 (a) (5) and (1) by: (1) refusing tobargain with the Union concerning the Rucker Share of ProductionPlan; (2) by unilaterally establishing a wage rate of $3 an hour fortool repair work; and (3) by terminating all negotiations on Decem-ber 2, 1958, and refusing to meet with the Union thereafter.Byrefusing to meet with the Union, the Respondent made it impossible-for the parties to reach agreement on the issues involved in the strike1The Respondent requested oral argumentThe request is hereby denied as therecord, including the exceptions and brief,adequately presents the issues and positionspf the parties.129 NLRB No. 18.